Citation Nr: 1641720	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-32 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for old crush injury of the right thumb.

4.  Propriety of the assignment of a separate 50 percent rating for digital neuropathy of the right thumb as of April 16, 2014.  

 5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a right knee disorder, granted service connection for bilateral hearing loss and an old crush injury of the right thumb, assigning initial noncompensable and 10 percent ratings, respectively, effective July 12, 2007.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of these proceedings has been associated with the record.  The Board observes that, in January 2014, the RO received a statement signed by a Veterans Assistance Counselor from the Louisiana Department of Veterans Affairs in Baton Rouge, Louisiana, in which it was noted that the Veteran requested a copy of the Board hearing transcript.  However, as such statement is not signed by the Veteran or his accredited representative, it cannot be accepted as a request for documents pursuant to the Privacy Act or Freedom of Information Act.  The Veteran is advised that, if he wishes to obtain a copy of documents included in his file, to include the Board hearing transcript, the request must be made in writing and it must be signed by him or his accredited representative.  

In November 2012, the Board remanded this case for further development, and as reflected in that decision, the Board determined that a claim of entitlement to a TDIU had been raised by the record, and the Board assumed jurisdiction of that claim as part and parcel of the increased rating claims on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In a September 2015 rating decision, the RO granted a separate 50 percent rating for digital neuropathy of the right thumb, as a separate manifestation of his old crush injury to the right thumb, effective from April 16, 2014.  As such separate rating was awarded during the course of the appeal, the Board has jurisdiction to consider the propriety of the assigned rating and effective date.

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

As further development is required, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard the Veteran's claims seeking higher initial ratings for his service-connected right thumb and hearing loss disabilities, in a recent statement, the Veteran's representative asserted in July 2016 that these disabilities had increased in severity since they were last evaluated for VA purposes in September 2013 and April 2014, and on this basis, the representative requested that the Veteran be afforded new VA examinations.  Given this assertion in a material change in the Veteran's service-connected right thumb and hearing loss disabilities since the most recent VA examinations were performed, the Veteran must be afforded new examinations, and the claims are remanded, to this end.  

With regard to the Veteran's claim seeking service connection for a right knee disorder, the Board finds that the September 2013 VA medical examination and October 2013 addendum thereto, obtained pursuant to the Board's remand directives, which conclude that there is no correlation between the Veteran's current right knee disorder and service are inadequate, as the rationales fails to account for relevant evidence of record.  Specifically, the VA opinions state that the Veteran's right knee disorder is unrelated to service, to include his in-service right knee injury, because the Veteran's bilateral knee disorders are equal in severity and both most likely due to the Veteran's age and post-service career involving manual labor.  The examiner stated that, if the Veteran's right knee disorder developed as a result of in-service trauma, such would be more severe than his left knee disorder.  However, this rationale fails to account for the private treatment spanning from 2007 to 2009 documenting the Veteran's reports of right knee symptoms that are more severe than his left knee symptoms, more limited right knee range of motion, and swelling/effusion and warmth of the Veteran's right knee, and not the left.  Thus, an addendum medical opinion expressly considering this relevant evidence must be obtained.    

In determining that an addendum opinion is necessary to decide the Veteran's claim for service connection for a right knee disorder, the Board is cognizant that, in February 2016, he submitted a private treatment record in which his physician noted his prior in-service injury and current right knee complaints, and opined that it is therefore determined that the Veteran's right knee pain more likely than not resulted from his injury in the military.  However, as such opinion is unaccompanied by a rationale, it is insufficient to decide the claim.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.  

As the Veteran's claim seeking entitlement to a TDIU is inextricably intertwined with the claims remanded above, adjudication of this claim will be deferred pending completion of the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include all VA treatment records created from September 2015 to the present, should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, provide the Veteran's claims file to the VA examiner who conducted the Veteran's September 2013 VA knee examination and rendered the October 2013 addendum medical opinion, if the examiner is available.  If the examiner is unavailable, provide the claims file to a suitable substitute.  The Veteran's electronic claims file and a copy of this Remand must be provided for review.  

Then, after reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder is related to service, to include his in-service right knee injury, when considering the Veteran's asymmetric bilateral knee symptoms, with the Veteran's reports of more severe right knee symptoms and clinical findings of right knee effusion/swelling and warmth (with no such left knee findings) and more limited right knee range of motion, as documented in April 2007, May 2008, January 2009, and July 2009 private treatment records.

A complete rationale must be provided for all opinions expressed.

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected right thumb disability, to include both orthopedic and neurological manifestations.

After eliciting a history of the Veteran's right thumb symptoms and their impact on his occupational and daily functioning, the examiner is to conduct an appropriate clinical examination, to include all indicated radiological and neurological diagnostic testing, to assess the severity of the orthopedic and neurological residuals of the Veteran's service-connected right thumb crush injury.  

The examiner should also state what effect the Veteran's right thumb disability would have on his ability to perform the duties associated with his former employment as a process technician for a chemical company.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected bilateral hearing loss.

After eliciting a history of the Veteran's hearing loss and the functional impact on his occupational and daily functioning, the examiner is to conduct an appropriate clinical examination to assess the severity of the Veteran's service-connected bilateral hearing loss, to included performing audiometric and speech discrimination testing.

The examiner should also state what effect the Veteran's hearing loss would have on his ability to perform the duties associated with his former employment as 
a process technician for a chemical company, to include consideration of the Veteran's reports that his inability to hear well made his former employment duties infeasible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the full benefit sought with regard to any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

